          Case 5:19-cv-07297-NC Document 1 Filed 11/06/19 Page 1 of 11




 1   STEVEN L. DERBY, Esq. (SBN 148372)
     CELIA MCGUINNESS, Esq. (SBN 159420)
 2   DERBY, McGUINNESS & GOLDSMITH, LLP
     300 Lakeside Drive, Suite 1000
 3   Oakland, CA 94612
     Telephone: (510) 987-8778
 4   Facsimile: (510) 359-4419
     info@dmglawfirm.com
 5
     Attorneys for Plaintiff
 6   JOSEPH S. QUIGG
 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                   IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
     JOSEPH S. QUIGG,                                    CASE NO.
11
                    Plaintiff,                           Civil Rights
12
     v.                                                  COMPLAINT FOR INJUNCTIVE RELIEF
13                                                       AND DAMAGES
     LOCATELLI PROPERTIES III, LLC,
14   FREEHOUSE BREWING &                                 1. Violation of the Americans with
     RESTAURANTS, LLC dba BONESIO                           Disabilities Act Title III [42 U.S.C. §
15   LIQUORS and DOES 1 through 11 and 12-20,               12182(a), et seq.]
     Inclusive,
16                                                       2. Denial of Full and Equal Access [Cal.
                    Defendants.                             Civil Code §§ 54 And 54.1]
17
                                                         3. Violation of the Unruh Act [Cal. Civil
18                                                          Code § 51]
19                                                       DEMAND FOR JURY TRIAL
20

21

22                                           INTRODUCTION

23          1.      Joseph S. Quigg (“Plaintiff”), as a person with disabilities, has suffered from

24   discrimination by being unable to shop at Bonesio Liquors located at 801 Pacific Avenue, Santa

25   Cruz, California (the “Store”). Defendants and/or their employees and agents discriminated against

26   Plaintiff by failing to provide accessible buildings, facilities and public accommodations, and

27   failing to modify their policies, practices and procedures to make the Store accessible to and

28   useable by persons with mobility disabilities.

                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
         Case 5:19-cv-07297-NC Document 1 Filed 11/06/19 Page 2 of 11




 1          2.      Plaintiff brings this lawsuit to enforce his rights under the Americans with

 2   Disabilities Act and supplementary California laws. He seeks an order requiring Defendants to

 3   provide accessible facilities and buildings and to adopt, maintain and enforce policies, practices

 4   and procedures that make the Store accessible to Plaintiff and other similarly situated people with

 5   disabilities. Plaintiff also seeks damages, attorneys’ fees, costs and litigation expenses.

 6                                             JURISDICTION

 7          3.      This Court has original jurisdiction of this action under the Americans with

 8   Disabilities Act of 1990, 42 U.S.C. §§12101 et seq. (the “ADA”).

 9          4.      The Judicial District of the United States District Court for the Northern District of

10   California has supplemental jurisdiction over the State law claims alleged in this Complaint

11   pursuant to 28 U.S.C. §1367(a). All the claims derive from a common nucleus of operative facts

12   and arose out of the same transactions. The State law claims are so related to the federal action

13   that they form part of the same case or controversy and the actions would ordinarily be expected

14   to be tried in one judicial proceeding.

15                                                 VENUE

16          5.      Venue in the Judicial District of the United States District Court for the Northern

17   District of California is in accordance with 28 U.S.C. §1391(b) because Plaintiff’s claims arose

18   within this Judicial District and the property that is the subject of this action is located in this

19   District in the City of Santa Cruz, California.

20                                             THE PARTIES

21          6.      At all times herein relevant, Plaintiff was a person with a disability as defined in 42

22   U.S.C. § 12102 and California Government Code § 12926(l). He is impacted by paralysis that

23   requires him to use a wheelchair for mobility. Plaintiff’s condition affects the following body

24   systems: Neurological, musculoskeletal, and/or cardiovascular. Plaintiff’s physical impairment

25   substantially limits major life activities, including standing and walking. Plaintiff cannot perform

26   these activities in the same manner, speed and duration as the average person. Moreover, Plaintiff

27   has a history of and/or has been diagnosed and/or classified as having a physical impairment.

28          7.      Defendants LOCATELLI PROPERTIES III, LLC, FREEHOUSE BREWING &
                                                       -2-
                                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
         Case 5:19-cv-07297-NC Document 1 Filed 11/06/19 Page 3 of 11




 1   RESTAURANTS, LLC dba BONESIO LIQUORS are, and at all times mentioned herein were,

 2   business entities existing and/or doing business under the laws of the State of California. Plaintiff

 3   is informed and believes and based thereon alleges, that the above-named Defendants are the

 4   owner(s) and/or operator(s) of the Store. Plaintiff is informed, believes and based thereon alleges

 5   that Defendants are and at all times mentioned herein were the owner(s) of the real property on

 6   which the Store is located.

 7          8.      On information and belief, at relevant times Defendants DOES 1 through 10 were

 8   or are owners or co-owners of an interest in or to the Store and Defendants DOES 12-20 were or

 9   are owners of an interest in the real property on which the Store is located.

10          9.      Defendants, and each of them, are the owners, operators, lessees and/or lessors of

11   the Store as a public accommodation open to the public under the laws of the United States and

12   the State of California. They each operate as a business establishment under the laws of the State

13   of California because they each provide goods, services and facilities in exchange for money.

14          10.     Plaintiff is informed and believes, and thereon alleges, that Defendants and each of

15   them were, at all times relevant to the action, the owner, operator, lessor, lessee, franchiser,

16   franchisee, general partner, limited partner, agent, employee, representing partner or joint venturer

17   of the remaining Defendants and were acting within the course and scope of that relationship.

18   Plaintiff is further informed and believes, and thereon alleges, that each of the Defendants herein,

19   including their managing agents and owners, gave consent to, ratified and/or authorized the acts

20   alleged herein to each of the remaining Defendants.

21                                       STATEMENT OF FACTS

22          11.      Plaintiff, who is a local resident and business owner in Santa Cruz, has attempted

23   to shop at the store known as Bonesio Liquors. He desires to be able to so again but is unable to

24   do so because of the numerous inaccessible conditions and/or discriminatory policies thereat.

25          12.      On May 3, 2019, Plaintiff went to the Store because he wanted to purchase a case

26   of beer for his business. When he arrived by car, there was no accessible parking stalls. In fact,

27   there were not even parking stalls designated as reserved for handicapped persons like Plaintiff.

28   After Plaintiff parked in a regular space and entered the Store, he found the aisles were far too
                                                      -3-
                                   COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
         Case 5:19-cv-07297-NC Document 1 Filed 11/06/19 Page 4 of 11




 1   narrow for him to navigate in a wheelchair. Plaintiff then forced to go up to the counter and ask

 2   the attendant to locate and retrieve the case of beer that he needed to purchase. The attendant did

 3   so grudgingly and commented repeatedly that if he (Plaintiff) needed a favor then “please would

 4   have been nice.”

 5          13.     These conditions observed by Plaintiff as well as those of which he pleads exist on

 6   information and belief, constitute deviations from the most basic access standards as set forth in

 7   the Americans with Disabilities Act and State law. Public accommodations and businesses such as

 8   the Store are required to provide accessible features and to adopt policies and practices that do not

 9   discriminate against people with disabilities as set forth below.

10          14.      Plaintiff would like to purchase items at the Store, if it were accessible. Subsequent

11   to his first visit, Plaintiff has had numerous times when he would have purchased items at the Store

12   but for the inaccessible and unsafe conditions there. Plaintiff located the owner of the Store and

13   asked that she address the problems he experienced. The owner refused to do so.

14          15.     Plaintiff has been frustrated and extremely upset due to Defendants’ insensitive and

15   illegal conduct. Plaintiff experienced embarrassment, frustration, difficulty and other kinds of

16   distress because of the failure of the Store to provide and maintain access to a feature that is

17   required to be accessible, all to Plaintiff’s general damages in an amount according to proof.

18          16.     Based upon the conduct alleged above, Plaintiff is informed and believes that

19   Defendants’ behavior is intentional, and that it maintains discriminatory policies and practices in

20   conscious disregard of the civil rights of Plaintiff and others similarly situated.

21

22                                         FIRST CLAIM
                                     AGAINST DEFENDANTS
23    (For Discriminatory Practices in Public Accommodations; Violation of the Americans with
                                       Disabilities Act of 1990)
24

25          17.     Based on the facts and allegations pled in Paragraphs 1 through 16 above (which

26   Plaintiff re-pleads and incorporates herein by reference), Plaintiff was denied full and equal

27   enjoyment of and access to Defendants’ goods, services, facilities, privileges, advantages or

28   accommodations in violation of the ADA. Plaintiff alleges that each Defendant owns, leases and/or
                                                      -4-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
         Case 5:19-cv-07297-NC Document 1 Filed 11/06/19 Page 5 of 11




 1   operates a public accommodation as defined in 42 U.S.C. section 12181(7). The condition of

 2   Defendants’ Store and/or the manner in which Defendants provided services failed to provide full

 3   and equal access to Defendants’ goods and services in public accommodations as required

 4   generally by the provisions of 42 U.S.C. sections 12182(a) and 12182(b)(1)(A). As set forth in

 5   this Complaint, Plaintiff was specifically subjected to discrimination in violation of 42 U.S.C.

 6   sections 12182(b)(2)(A)(iv); 12182(b)(2)(A)(v); 12182(b)(2)(A)(iii); 12183 and 12188 because

 7   Plaintiff was denied equal access to and enjoyment of the Store.

 8           18.     Plaintiff has physical disabilities as alleged in Paragraph 6 above because Plaintiff’s

 9   conditions affect one or more of the following body systems: Neurological, musculoskeletal and/or

10   cardiovascular. Further, Plaintiff’s physical impairments substantially limit major life activities;

11   including standing and walking. Plaintiff cannot perform the above-noted major life activities in

12   the manner, speed and duration when compared to the average person. Moreover, Plaintiff has a

13   history of or has been diagnosed and/or classified as having a physical impairment as required by

14   42 U.S.C. section 12102(2)(A).

15           19.     One of the specific prohibitions against discrimination under the ADA is set forth

16   in 42 U.S.C. section 12182(b)(2)(A)(iv). That section prohibits, in pertinent part: “A failure to

17   remove architectural barriers, and communication barriers that are structural in nature, in existing

18   facilities ... where such removal is readily achievable.”

19           20.     Plaintiff alleges that the removal of each of the specific barriers that Plaintiff

20   encountered as set forth above, was at all times, “readily achievable” pursuant to the factors set

21   forth in the ADA and the applicable regulations adopted by the United States Department of Justice

22   under the ADA (said regulations being set forth in 28 CFR Part 36).

23           21.     The specific prohibitions against discrimination under the ADA, as set forth in 42

24   U.S.C. section 12182(b)(2)(A)(ii) proscribe the following: “A failure to make reasonable

25   modifications in policies, practices and procedures when such modifications are necessary to

26   afford such goods, services, facilities, privileges, advantages or accommodations to individuals

27   with disabilities.”

28           22.     Additionally, Defendants have conspicuously failed to obey the provisions of
                                                      -5-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
         Case 5:19-cv-07297-NC Document 1 Filed 11/06/19 Page 6 of 11




 1   section 36.211 of 28 CFR 36 that requires public accommodations to maintain features that are

 2   required to be accessible.

 3          23.     Plaintiff is informed and believes and based thereon alleges that Defendants have

 4   modified and altered the Store on or after January 26, 1992, in a manner that affects the usability

 5   and accessibility of the Store. The ADA specifically prohibits discrimination against persons with

 6   disabilities in the construction and alteration of public accommodations. In this regard, 42 U.S.C.

 7   section 12183(a)(2) as enforceable at the time of the incidents described herein prohibits:

 8                  (2) with respect to a facility or part thereof that is altered by, on behalf of, or
            for the use of an establishment in a manner that affects or could affect the usability
 9          of the facility or part thereof, a failure to make alterations in such a manner that, to
            the maximum extent feasible, the altered portions of the facility are readily
10          accessible to and usable by individuals with disabilities, including individuals who
            use wheelchairs. Where the entity is undertaking an alteration that affects or could
11          affect usability of or access to an area of the facility containing a primary function,
            the entity shall also make the alterations in such a manner that, to the maximum
12          extent feasible, the path of travel to the altered area and the bathrooms, telephones,
            and drinking fountains serving the altered area, are readily accessible to and usable
13          by individuals with disabilities where such alterations to the path of travel or the
            bathrooms, telephones, and drinking fountains serving the altered area are not
14          disproportionate to the overall alterations in terms of cost and scope (as determined
            under criteria established by the Attorney General).
15

16   Sections 36.402 and 36.403 of 28 C.F.R. Part 36 contain the regulations called for and referenced

17   in 42 U.S.C. section 12183(a)(2). As enforceable at the time of the incidents alleged herein, section

18   36.402 of 28 C.F.R. Part 36 states, in pertinent part:

19          (a) General.
20                   (1) Any alteration to a place of public accommodation or a commercial
            facility, after January 26, 1992, shall be made so as to ensure that, to the maximum
21          extent feasible, the altered portions of the facility are readily accessible to and usable
            by individuals with disabilities, including individuals who use wheelchairs.
22
                   (2) An alteration is deemed to be undertaken after January 26, 1992, if the
23          physical alteration of the property begins after that date.
24          (b) Alteration. For the purposes of this part, an alteration is a change to a place of
            public accommodation or a commercial facility that affects or could affect the
25          usability of the building or facility or any part thereof.
26                  (1) Alterations include, but are not limited to, remodeling, renovation,
            rehabilitation, reconstruction, historic restoration, changes or rearrangement in
27          structural parts or elements, and changes or rearrangement in the plan configuration
            of walls and full-height partitions...
28
                                                      -6-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
         Case 5:19-cv-07297-NC Document 1 Filed 11/06/19 Page 7 of 11




                    (2) If existing elements, spaces, or common areas are altered, then each such
 1          altered element, space, or area shall comply with the applicable provisions of
            appendix A to this part.
 2

 3   Section 36.403(a) of 28 C.F.R. Part 36 requires additional “path of travel” accessibility work to be

 4   conducted in connection with certain alterations. That section, as enforceable at the time of the

 5   incidents alleged herein states, in pertinent part:

 6          (a) General. An alteration that affects or could affect the usability of or access to an
            area of a facility that contains a primary function shall be made so as to ensure that,
 7          to the maximum extent feasible, the path of travel to the altered area and the
            restrooms, telephones, and drinking fountains serving the altered area, are readily
 8          accessible to and usable by individuals with disabilities, including individuals who
            use wheelchairs, unless the cost and scope of such alterations is disproportionate to
 9          the cost of the overall alteration.
10   Section 36.403(e) defines a path of travel as follows:
11          (e) Path of Travel. (1) A ‘path of travel’ includes a continuous, unobstructed way
            of pedestrian passage by means of which the altered area may be approached,
12          entered, and exited, and which connects the altered area with an exterior approach
            (including sidewalks, streets, and parking areas), an entrance to the facility, and
13          other parts of the facility.
14          (2) An accessible path of travel may consist of walks and sidewalks, curb ramps
            and other interior or exterior pedestrian ramps; clear floor paths through lobbies,
15          corridors, rooms, and other improved areas; parking access aisles; elevators and
            lifts; or a combination of these elements.
16
            (3) For the purposes of this part, the term ‘path of travel’ also includes the
17          restrooms, telephones, and drinking fountains serving the altered area.
18

19          24.     Based on the facts and allegations pled at Paragraphs 1 through 23 above, and the

20   facts elsewhere in this Complaint, Plaintiff was damaged and will suffer irreparable harm unless

21   Defendants are ordered to discontinue business at the Store or: (i) remove architectural and other

22   barriers at Defendants’ property and otherwise obey the requirements of the ADA and (ii) adopt

23   policies and procedures that comport with the requirements of the ADA with respect to the

24   enjoyment of the facilities by guests with disabilities. Plaintiff alleges that Defendants’

25   discriminatory conduct is capable of repetition, and this discriminatory repetition adversely

26   impacts Plaintiff and a substantial segment of the disability community. Plaintiff alleges there is

27   a national public interest in requiring accessibility in places of public accommodation. Plaintiff

28   has no adequate remedy at law to redress the discriminatory conduct of Defendants. Plaintiff
                                                      -7-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
         Case 5:19-cv-07297-NC Document 1 Filed 11/06/19 Page 8 of 11




 1   desires to regularly patronize Defendants’ place of business but is deterred from doing so because

 2   of the barriers set forth herein. Accordingly, Plaintiff alleges that a prohibitory or mandatory

 3   injunction, including a paid monitor, is necessary to assure that Defendants comply with the

 4   applicable requirements of the ADA. Other access barriers may exist at the Store. Plaintiff will

 5   seek leave to amend this Complaint after a site survey of the premises by his access consultant,

 6   pursuant to the 9th Circuit's holding in Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir. 2008).

 7

 8                                           SECOND CLAIM
                                         AGAINST DEFENDANTS
 9                           (For Denial of Full and Equal Access in Violation of
                                 California Civil Code Sections 54 and 54.1)
10

11           25.      Based on the facts and allegations pled in Paragraphs 1 through 24 above and

12   elsewhere in this Complaint (which Plaintiff re-pleads and incorporates herein by reference),

13   Plaintiff alleges that Defendants have discriminated against Plaintiff and violated Plaintiff’s rights

14   under sections 54 and 54.1 of the California Civil Code. At all times relevant to this Action,

15   California Civil Code sections 54 and 54.1 have provided that physically disabled persons are not

16   to be discriminated against because of their physical disabilities and that they shall have full and

17   equal use of public facilities and other public places.

18           26.      Section 54(a) of the California Civil Code states that individuals with disabilities

19   or medical conditions have the same right as the general public to the full and free use of the streets,

20   highways, sidewalks, walkways, public buildings, medical facilities, including hospitals, clinics

21   and physicians’ offices, public facilities and other public places.

22           27.      Plaintiff is an individual with a disability as defined in California Government Code

23   section 12926.

24           28.      California Civil Code section 54.1 (a)(1) provides, in pertinent part, as follows:

25           54.1(a)(1) Individuals with disabilities shall be entitled to full and equal access, as
             other members of the general public, to accommodations, advantages, facilities, ...
26           places of public accommodation, amusement, or resort, and other places to which
             the general public is invited, subject only to the conditions and limitations
27           established by law, or state or federal regulation, and applicable alike to all persons.
28           29.      Each violation of the Americans with Disabilities Act of 1990 constitutes a
                                                      -8-
                                   COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
         Case 5:19-cv-07297-NC Document 1 Filed 11/06/19 Page 9 of 11




 1   violation of sections 54(c) and 54.1(d) of the California Civil Code, thus independently justifying

 2   an award of damages pursuant to California law. Plaintiff alleges that he has been denied such full

 3   and equal access as required by California law which incorporates Title III of the ADA.

 4          30.     Section 54.3 of the California Civil Code provides that any person, firm or

 5   corporation that denies or interferes with the admittance to or enjoyment of the public facilities as

 6   specified in sections 54 or 54.1 thereof or who otherwise interferes with the rights of an individual

 7   with a disability under sections 54 or 54.1 shall be liable for each such offense for the actual

 8   damages, and up to three times actual damages, but in no case less than $1,000, and such attorneys’

 9   fees as may be determined by the Court.

10          31.     The violations of Plaintiff’s rights under the ADA and California law that are

11   alleged in this Complaint have resulted in the denial to Plaintiff of full and equal access to the

12   Store and the goods and services offered there and have caused Plaintiff to suffer the damage and

13   harms set forth and alleged in this Complaint.

14

15                                           THIRD CLAIM
                                        AGAINST DEFENDANTS
16                       (For Violation of Section 51 of the California Civil Code)
17          32.     At all times relevant to this action, section 51 of the California Civil Code has

18   provided that physically disabled persons are not to be discriminated against because of their

19   physical disabilities. Based on the facts and allegations pled at Paragraphs 1 through 29 above and

20   elsewhere in this Complaint (which Plaintiff re-pleads and incorporates herein by reference),

21   Plaintiff alleges that Defendants have discriminated against Plaintiff and violated Plaintiff’s rights

22   under section 51 of the California Civil Code.

23          33.     Plaintiff is a disabled person or has a disability as defined by section 12926 of the

24   California Government Code.

25          34.     California Civil Code section 51(b) provides, in pertinent part:

26          (b)     All persons within the jurisdiction of this state are free and equal, and no matter
            what their sex, race, color, religion, ancestry, national origin, disability, or medical
27          condition are entitled to the full and equal accommodations, advantages, facilities,
            privileges, or services in all business establishments of every kind whatsoever
28
                                                      -9-
                                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
           Case 5:19-cv-07297-NC Document 1 Filed 11/06/19 Page 10 of 11




 1           35.    Section 51(f) of the California Civil Code states that a violation of the ADA also

 2   constitutes a violation of California Civil Code section 51.

 3           36.    Section 52(a) of the California Civil Code provides as follows:

 4           (a)     Whoever denies, aids or incites a denial, or makes any discrimination or
             distinction contrary to Section 51, 51.5, or 51.6, is liable for each and every offense
 5           for the actual damages, and any amount that may be determined by a jury, or a court
             sitting without a jury, up to a maximum of three times the amount of actual damage
 6           but in no case less than four thousand dollars ($4,000), and any attorney's fees that
             may be determined by the court in addition thereto, suffered by any person denied
 7           the rights provided in Sections 51, 51.5, or 51.6.
 8           37.    The barriers to access complained of herein as well as the failures to adopt and

 9   modify policies and procedures are patent (and in some cases absolute) barriers to people with

10   mobility disabilities and are of an obvious and intuitive nature and demonstrate an intent to deny

11   Plaintiff’s rights. Parties who own and/or operate stores are familiar with the requirements for the

12   provision of accessible features and policies, for use by people with disabilities and are aware that

13   such matters are governed by the ADA. Defendants intentionally allowed the barriers complained

14   of herein to remain at the Store and failed to adopt or modify policies and procedures to provide

15   access to Plaintiff and persons similarly situated. Plaintiff’s damages resulted from Defendants’

16   intentional acts and omissions.

17           WHEREFORE, Plaintiff prays for damages and relief as hereinafter stated.

18

19                                         PRAYER FOR RELIEF

20           A.     For injunctive relief pursuant to 42 U.S.C. section 12188 and section 52 of the

21   California Civil Code. Plaintiff requests that this Court enjoin Defendants from continuing to do

22   business at the Store prior to removing all architectural and policy barriers and otherwise complying

23   with the ADA and California laws or in the alternative, that this Court issue a mandatory injunction

24   requiring Defendants to immediately make the Store fully accessible to people with disabilities, all

25   in compliance with the standards set forth in the ADAAG and the CBC. Plaintiff does not request

26   any injunctive relief pursuant to section 55 of the California Civil Code or section 19953 of the

27   California Health & Safety Code;

28   ///
                                                     - 10 -
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:19-cv-07297-NC Document 1 Filed 11/06/19 Page 11 of 11




 1          B.      For general and special damages pursuant to California Civil Code sections 52, 54.3,

 2   3281 and 3333, and/or under common law;

 3          C.      For a trebling of actual damages, but in no event less than $4,000 in damages

 4   pursuant to California Civil Code section 52 for each and every violation of California Civil Code

 5   section 51;

 6          D.      In the alternative to the damages pursuant to California Civil Code section 52 in

 7   Paragraph B above, for a trebling of actual damages, but in no event less than $1,000 in damages

 8   pursuant to California Civil Code section 54.3 for each and every violation of California Civil Code

 9   section 54.1 and/or California Civil Code section 54;

10          E.      For attorneys’ fees and costs pursuant to 42 U.S.C. §12188(a), California Civil Code

11   §52; California Civil Code §54.3, California Code of Civil Procedure §1021.5; and

12          F.      For such other further relief as the Court deems proper.

13

14   Date: November 6, 2019                         DERBY, McGUINNESS & GOLDSMITH, LLP

15                                                       /s/ Steven L. Derby
                                                    By Steven L. Derby, Esq.
16                                                  Attorneys for Plaintiff
                                                    JOSEPH S. QUIGG
17

18

19                                        DEMAND FOR JURY
20                  Plaintiff hereby demands a jury for all claims for which a jury is permitted.
21

22   Date: November 6, 2019                         DERBY, McGUINNESS & GOLDSMITH, LLP
23                                                       /s/ Steven L. Derby
                                                    By Steven L. Derby, Esq.
24                                                  Attorneys for Plaintiff
                                                    JOSEPH S. QUIGG
25

26

27

28
                                                   - 11 -
                                COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
